Citation Nr: 1047607	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error in a January 1971 
rating decision which denied service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The unappealed January 1971 rating decision which denied service 
connection for bilateral hearing loss considered the correct 
facts and correctly applied the law as it then existed, did not 
involve error that would undebatably lead to a different result 
if such error was corrected, and was supported by the evidence 
then of record.


CONCLUSION OF LAW

The January 1971 rating decision which denied service connection 
for bilateral hearing loss did not contain clear and unmistakable 
error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, the Veterans Claims Assistance Act of 2000 is 
not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (regarding CUE claim as 


to a prior final RO decision).  Moreover, the RO sent a January 
2007 letter to the 
Veteran informing him of the elements necessary to substantiate a 
CUE claim; and identifying evidence that VA will seek to provide, 
and what he is expected to provide.  

The Veteran claims that the RO's January 1971 rating decision 
contained CUE because service connection for bilateral hearing 
loss was denied.  Although the Veteran filed a timely notice of 
disagreement with this decision, which was followed by a March 
1971 statement of the case, he did not file a substantive appeal, 
and thus the January 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).  Rating 
decisions that are final and binding are accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).

The question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were known 
at the time, were not before the adjudicator, that is, more than 
a simple disagreement as to how the facts were weighed and 
evaluated; or that the statutory or regulatory provisions 
existing at that time were incorrectly applied.  Second, the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome.  Third, a 
determination that there was CUE must be based on the record and 
the law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

CUE is a very specific and rare kind of error.  CUE is the kind 
of error to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere 
misinterpretation of facts or failure to fulfill the duty to 
assist does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); 


Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 
Vet. App. at 245 (holding that a valid CUE claim requires that 
the Veteran assert more than a disagreement as to how the facts 
were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never satisfy 
the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. 310.  Similarly, neither are too broad 
general and unspecified allegations of error based on the failure 
to follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 6 Vet. 
App. at 44.  If a claimant wishes to reasonably raise a CUE 
claim, there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that if true 
would be CUE on its face, the claimant also must give persuasive 
reasons as to why the result of the prior determination would 
have been manifestly different but for the alleged error.  Id.  
There is a presumption of validity to otherwise final decisions, 
and the presumption is even stronger where the decision is being 
collaterally attacked as in a CUE claim.  Id.

The Veteran asserts that the RO erroneously failed to grant 
service connection for bilateral hearing loss.  A November 2007 
letter from the Veteran's representative notes that the RO's 
January 1971 rating decision denied service connection for 
bilateral hearing loss, "because the evidence failed to show 
that [the Veteran's] hearing loss was aggravated beyond it's 
normal progression as a result of service."  The Veteran's 
representative then argues that the RO failed to provide a 
medical opinion to substantiate this conclusion, and that the RO 
failed to take into consideration 38 C.F.R. § 3.303(a), which 
states that an injury or disease resulting in disability 
inservice can be shown "by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions."  38 C.F.R. § 3.303(a) (1970).

Historically, the Veteran served on active duty in the Air Force 
from November 1963 to November 1967.  The Veteran's January 1963 
enlistment examination indicated that his ears were normal on 
clinical examination.  An audiological evaluation at that time 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
25 (30)
LEFT
5 (20)
-5 (5)
-5 (5)
-
35 (40)

(Note: The November 1963 audiometric test results were reported 
in standards set forth by the American Standards Association 
(ASA).  The ASA results are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.).  A review of his service treatment 
records revealed treatment for ear wax removal in February 1964, 
and for otitis externa and ear aches during 1965.  The Veteran's 
October 1967 separation examination indicated that his ears were 
normal on clinical examination.  An audiological evaluation at 
that time revealed, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
15 (25)
10 (15)
LEFT
0 (15)
10 (20)
5 (15)
30 (40)
60 (65)

(Note: In order to facilitate data comparison, the ASA standards 
have been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.).  The Veteran also denied having a 
history of ear trouble on a medical history report completed in 
October 1967.

In May 1970, the Veteran filed his original claim seeking service 
connection for hearing loss "aggravated by service."


A February 1970 private treatment report noted that the Veteran 
was a drop forge employee with bilateral moderate neuro-sensory 
hearing loss.  A November 1971 private treatment report noted a 
diagnosis of partial deafness with nerve loss of hearing in both 
ears.  The report also noted that this condition may be 
progressive.

In January 1971, the RO issued a rating decision which concluded 
that the Veteran had preexisting hearing loss that had "become 
progressively worse."  The RO's rating decision also noted that, 
"[t]here is no evidence however, of any incident or trauma in 
service that caused the condition to worsen beyond its natural 
progress."  It then denied service connection for bilateral 
hearing loss.

Initially, the Veteran's representative has not contended, and 
the evidence does not reflect, any notice deficiency with respect 
to the January 1971 rating decision.  See 38 C.F.R. § 3.105.  
Moreover, the RO was not required to provide a detailed factual 
basis for the rating action taken in the January 1971 rating 
decision.  See, e.g., Hauck v. Nicholson, 403 F.3d 1303 (Fed. 
Cir. 2005) (holding that rating decisions were not required to 
set forth in detail the factual bases for their decisions before 
the 1990 effective date of 38 U.S.C.A. § 5104(b)).  Indeed, in 
absence of evidence to the contrary, the rating board is presumed 
to have made the requisite findings.  Id. at 1305-06. 

After reviewing the Veteran's claims file, the Board concludes 
that the January 1971 rating decision was not clearly and 
unmistakably erroneous.  There was no error of fact or law that 
if evaluated by the Board would result in a manifestly different 
conclusion to which reasonable minds could not differ.  
Specifically, the rating decision acknowledged that the Veteran 
had preexisting hearing loss that had become progressively worse.  
The rating decision also determined, however, that there was no 
evidence of any incident or trauma in service that caused the 
condition to worsen beyond its natural progress.  To the extent 
the Veteran is challenging this interpretation of the evidence of 
record at that time, his claim must fail.  Allegations that 
previous adjudications had improperly weighed and evaluated the 


evidence also can never rise to the stringent definition of clear 
and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Moreover, the pertinent statutory and regulatory provisions 
extant at the time of the January 1971 decision were correctly 
applied.  While the Veteran's representative contends that the RO 
failed to take into consideration 38 C.F.R. 3.303(a) in denying 
service connection for bilateral hearing loss, the record 
reflects that the RO found that the Veteran's bilateral hearing 
loss pre-existed military service.  The RO also found that the 
service medical records indicated that the Veteran's pre-existing 
hearing loss had become progressively worse.  The RO also found, 
however, that there was no evidence of record that the Veteran's 
pre-existing bilateral hearing loss worsened "beyond its natural 
progress."  Pursuant to this conclusion, aggravation was not 
shown pursuant to the requirements of 38 C.F.R. 3.306(a), which 
at the time stated:

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in a specific disability is due to the natural 
progress of the disease.

38 C.F.R. 3.306(a) (1970).

Accordingly, the unappealed January 1971 rating decision which 
denied service connection for bilateral hearing loss considered 
the correct facts and correctly applied the law as it then 
existed, did not involve error that would undebatably lead to a 
different result if such error was corrected, and was supported 
by the evidence then of record.

For the foregoing reasons, the Board finds that the January 1971 
rating decision is valid, does not contain CUE and remains final.  
38 U.S.C.A. § 7105 (West 2002).  This being the case, the 
Veteran's CUE claim is denied.


ORDER

The January 1971 rating decision, which denied service connection 
for bilateral hearing loss, did not contain CUE; the appeal is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


